A review of the appraisal report prepared by the petitioner’s appraiser reveals that it complied with 22 NYCRR 202.59 (g) (2), as it contained a statement of the method of appraisal relied *943on, the conclusion as to value reached by the appraiser, and the facts, figures, and calculations by which that conclusion was reached (see Matter of Federated Dept. Stores Val. Stream] v Board of Assessors of County of Nassau, 299 AD2d 409, 410 [2002]; Matter of Lakr Assoc. v Board of Assessors for City of Poughkeepsie, 235 AD2d 423 [1997]). Further, at trial, the petitioner met its initial burden of coming forward with substantial credible evidence of the invalidity of the assessments, and we perceive no basis to disturb the Supreme Court’s determination that the petitioner established by a preponderance of the evidence that its property was overvalued in each of the tax years in question (see Matter of FMC Corp. [Peroxygen Chems. Div.] v Unmack, 92 NY2d 179, 188 [1998]). Fisher, J.E, Angiolillo, Dickerson and Leventhal, JJ., concur.